MEMORANDUM **
Alfredo Amaro Martinez appeals from his guilty-plea conviction and 120-month sentence for conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 846 and 841(a)(1).
A review of the record indicates that Martinez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement. We therefore enforce the waiver, and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Foreman, 329 F.3d 1037, 1038-39 (9th Cir.2003) (concluding that the failure to substitute counsel does not by itself render a plea involuntary).
Because Martinez validly waived his right to appeal, we do not reach the merits of his appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
We decline to address Martinez’s claims of ineffective assistance of counsel. See *741United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.